PER CURIAM.
Appellant, Robert Berry, sued appellee, Board of Public Instruction of Dade County, seeking damages for an alleged breach of an employment contract between the parties.
The Board answered appellant’s Amended Complaint. Among the numerous defenses alleged in the answer were waiver, estoppel, laches and failure to exhaust administrative remedies. Following the settlement of the issues, the Board filed a motion for summary judgment supported by affidavits and other exhibits.
Upon hearing, the trial court found that there was no genuine issue of material fact to be tried and the Board was entitled to a judgment as a matter of law. Thereupon the summary final judgment was entered. In this appeal appellant contends that the trial court erred in its application of the appropriate law and consequently erred in granting the Board’s motion for summary judgment.
A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of material fact and that appellee was entitled to a judgment as a matter of law. The judgment appealed is accordingly affirmed.
Affirmed.